Lore, C. J.:
—We overrule the demurrer to the third count, and hold that that count is sufficient. It does put the plaintiff in the position where he could not see the defendant in the exercise of due diligence, behind a vehicle standing in the way, and avers that the defendant carelessly and negligently came into that place when there was no opportunity to avert a collision. We think upon that showing that the third count is sufficient.
We sustain the demurrer as to the fourth and fifth counts.